DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie I, reading on figure 1-2, claims 1, 3, 7-9, 10-11 and 17-19 in the reply filed on June 24, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7-9, 10-11, 13, and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukusako (US 7,582,959), in view of Peter (WO2014/0346579), and Kinoshita (US 2015/0271910), and Norio (JP2015028915A, submitted by the applicant).
Regarding claim 1, Fukusako, in the embodiment of figure 7, discloses a circuit board fixing structure configured to fix a circuit board onto a surface of a base, the circuit board fixing structure comprising: a wire pattern formed on a surface of the circuit board (circuit board 2, with patterns including pattern 8); a first through hole (the hole in the circuit board) penetrating from a front surface to a rear surface of the circuit board (see figure); a second through hole (hole in heat-radiating member 4) penetrating from a front surface to a rear surface of the base so as to communicate with the first through hole (see figure); an electrode (shank of the screw 25) penetratively inserted into the second through hole (see figure), a fixing member (head of the screw 25) engaged with the electrode mounted on the surface of the circuit board and configured to fix the circuit board to the base, wherein when the fixing member and the electrode are engaged, the wire pattern and the electrode are electrically connected through the fixing member (see figure, and explanation below). 
Fukusako discloses the screw with the head as an integral part. However, a bolt with a head connecting the other element with thread, as well as, a bolt with a separate screw for fixing two members are old and known in the art. 
Peter, figure 1-2, discloses a structure with circuit board (8 with LED), a heat sink (1). The heat sink with an anti-rotational insulating sleeve (2 with bush 4 fixed in the sleeve). The circuit board and the heat sink are fixed by bolt / screw 6.

Kinoshita, figure 1b, discloses a structure with a circuit board (2) connected with earth member (3)  with a screw (4).
Norio, figure 1-2, discloses a light irradiation device with a circuit board (light source module 100, including terminal block), and base (heat radiating plate 10, including bock 20 and 30), and fixed by terminal (22, cylindrical rod 22aa and fixing screw 22ab) provide anode and cathode connection.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the invention to provide the structure of Fukusako with a fixing member engaged with the electrode mounted on the surface of the circuit board and configured to fix the circuit board to the base, wherein when the fixing member and the electrode are engaged, the wire pattern and the electrode are electrically connected through the fixing member, as further taught by Peter, Kinoshita, and Norio, in order to fix the board having the electrical and mechanical connection.

Regarding claim 3, the modified structure of Fukusako further discloses wherein the base has conductivity and, further having, in the second through hole, an insulating member configured to insulate the electrode and the base (obvious as disclosed by Peter in order to isolate the base, insulating sleeve).

Regarding claim 7, the modified structure of Fukusako further discloses wherein the base has insulation (obvious as applied to claim 3, considering the insulating sleeve as part of the base). 

Regarding claim 8, the modified structure of Fukusako further discloses wherein the fixing member is a screw, and the electrode has a screw hole thread-coupled to the screw (obvious as explained and applied to claim 1 above). 

Regarding claim 9, the modified structure of Fukusako further discloses wherein the base is a heat sink configured to cool the circuit board (heat radiating member 4).

 Regarding claim 10, the modified structure of Fukusako further discloses a light irradiation device comprising: a circuit board fixing structure configured to fix a circuit board onto a surface of a base; and multiple light emitting elements disposed on the circuit board, wherein the circuit board fixing structure comprises, a wire pattern formed on a surface of the circuit board (circuit board 2, with patterns including pattern 8); a first through hole (hole in the circuit board, see figure) penetrating from a front surface to a rear surface of the circuit board; a second through (hole in the heat radiating member 4) hole penetrating from a front surface to a rear surface of the base so as to communicate with the first through hole (see figure); an electrode penetratively inserted into the second through hole; and a fixing member engaged with the electrode mounted on the surface of the circuit board and configured to fix the circuit board to the base, wherein when the fixing member and the electrode are engaged, the wire pattern and the electrode are electrically connected through the fixing member (obvious as explained and applied to claim 1 above).

 Regarding claim 11, the modified structure of Fukusako further discloses wherein light emitted from the light emitting element is light having a wavelength in an ultraviolet region (obvious as disclosed by Norio). 

Regarding claim 13, the modified structure of Fukusako further discloses wherein the base has conductivity and, further having, in the second through hole, an insulating member configured to insulate the electrode and the base (obvious as applied to claim 3 above). 

Regarding claim 17, the modified structure of Fukusako further discloses wherein the base has insulation (obvious as applied to claim 7, considering the insulating sleeve as part of the base). 

Regarding claim 18, the modified structure of Fukusako further discloses wherein the fixing member is a screw, and the electrode has a screw hole thread-coupled to the screw (obvious as applied to claim 8 above). 

Regarding claim 19, the modified structure of Fukusako further discloses wherein the base is a heat sink configured to cool the circuit board (obvious as applied to claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayerer (US 9,041,196), figure 1, discloses a structure with a circuit board (7), a base (heat radiating device 6), and a fixing element (8, with a screw 84).
Mori (US 2011/0298112), figure 4, discloses a structure with a circuit board (2), a base (base frame 5 and heat sink 3), and electrically conductive fixing member (4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / July 30, 2022